UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6837


PAUL SMITH,

                 Petitioner - Appellant,

          v.

ROBERT STEVENSON, Warden BRCI,

                 Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Margaret B. Seymour, District
Judge. (6:09-cv-00456-MBS)


Submitted:    January 20, 2011             Decided:   February 11, 2011


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Paul Smith, Appellant Pro Se.     Alphonso Simon, Jr., Assistant
Attorney General, Donald John Zelenka, Deputy Assistant Attorney
General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Paul Smith seeks to appeal the district court’s orders

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2006) petition, and denying

reconsideration.         The orders are not appealable unless a circuit

justice   or     judge    issues   a   certificate       of    appealability.             28

U.S.C. § 2253(c)(1) (2006).            A certificate of appealability will

not    issue    absent    “a   substantial        showing     of    the    denial    of    a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating         that   reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El     v.   Cockrell,       537     U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                            Slack,

529 U.S. at 484-85.            We have independently reviewed the record

and    conclude    that    Smith   has      not   made   the       requisite   showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                            2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3